J   -S43020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA

                 v.


    BRAD ALLEN MOYER

                         Appellant             :   No. 367 MDA 2019

             Appeal from the PCRA Order Entered January 30, 2019
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                        No(s): CP-54-CR-0001340-2015


BEFORE:        GANTMAN, P.J.E., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY DUBOW, J.:                               FILED AUGUST 13, 2019

        Appellant, Brad Allen Moyer, appeals from the January 30, 2019 Order

entered in the Schuylkill County Court of Common Pleas denying his first

Petition filed pursuant to the Post Conviction Relief Act ("PCRA"), 42 Pa.C.S.

§§ 9541-9546. After careful review, we dismiss this appeal.

        The facts      and   procedural   history are largely immaterial to our

disposition.     Briefly, on May 28, 2015, Appellant assaulted his parents, with

whom he lived, and fled the family home. Appellant's father called 911, and

state troopers were dispatched to the residence. The troopers canvassed the

area, but did not find Appellant.

        Later, after the troopers had left the Moyer residence, they observed   a

car driving at    a   high rate of speed directly towards them, necessitating that

they drive off the side of the road. The oncoming vehicle, later identified as

being driven by Appellant, collided with the police vehicle behind the driver's


      Former Justice specially assigned to the Superior Court.
J   -S43020-19



side door. Initially, Appellant resisted the troopers' attempt to take him into

custody. Eventually, however, they handcuffed Appellant and took him to the

hospital for evaluation. Both troopers suffered abrasions and bruises from the

crash.

         As a result of this series of incidents, the troopers arrested       Appellant.'

Following an April 7, 2016 trial, the jury convicted Appellant of two counts

each of Aggravated Assault by Attempting to Cause Serious Bodily Injury,

Aggravated Assault by Attempting to Cause Serious Bodily Injury with                    a

Deadly Weapon, Simple Assault, and Recklessly Endangering Another Person.2

On May 17, 2016, the      trial court sentenced Appellant to an aggregate term of

9 to 22    years of incarceration.3

         On July 12, 2017, this Court affirmed Appellant's Judgment of Sentence.

See Commonwealth             v.   Moyer,     175 A.3d 374   (Pa.    Super.   2017)

(unpublished memorandum). On January 8, 2018, the Pennsylvania Supreme

Court      denied   Appellant's   Petition    for    Allowance    of     Appeal.     See

Commonwealth v. Moyer, 178 A.3d 107                 (Pa. 2018). Appellant did not seek



' The Commonwealth charged him at separate docket numbers for: (1) the
offenses arising from Appellant's assault on his parents; and (2) the offenses
arising from his crash into the state troopers' vehicle. Claude A. L. "Cal"
Shields, Esquire, represented Appellant at trial.

2The trial court also found Appellant guilty of Criminal Mischief as         a   Summary
Offense.

3Appellant filed a Post -Sentence Motion, which the trial court granted in part.
For reasons not relevant to this appeal, the trial court ultimately reinstated
Appellant's original sentence.
                                         -2
J   -S43020-19



further review of his Judgment of Sentence. Thus, Appellant's Judgment of

Sentence became final on April 9, 2018. See 42 Pa.C.S.            §   9545(b)(3); U.S.
Sup.Ct.      R.   13(1).

        On October 8, 2018, Appellant pro se filed a PCRA Petition claiming,

inter a/ia, that his trial counsel had been ineffective.       On October 22, 2018,

the PCRA court appointed counsel who, on December 6, 2018, filed an

Amended PCRA Petition reiterating Appellant's ineffective assistance of

counsel claims.            On January 2, 2019, the PCRA court ordered the parties to

file briefs; both Appellant and the Commonwealth complied with the court's

Order.

        On January 30, 2019, the PCRA court dismissed Appellant's Amended

Petition without       a    hearing.4 This timely appeal followed. Both Appellant and

the PCRA court complied with Pa.R.A.P. 1925.

        Appellant raises the following three issues on appeal:

        1.   Whether the [PCRA c]ourt committed reversible error when it
             concluded that Appellant's trial counsel[,] Cal Shields[,] was
             not ineffective when he failed to show [] Appellant the video
             and audio recordings of the crime scene and if he had done so,
             it would have influenced [] Appellant to accept a plea rather
             than go to trial, and would have resulted in a lesser sentence.
        2. Whether the [PCRA   c]ourt committed reversible error when it
              concluded that Appellant's trial counsel[,] attorney Cal


4 Generally, the PCRA court must provide notice of its intent to dismiss a PCRA
Petition and provide the petitioner with twenty days in which to respond.
Pa.R.Crim.P. 907(1). However, Appellant did not object to the PCRA court's
failure to provide notice of intent to dismiss pursuant to Rule 907, rendering
any argument on this issue waived. Commonwealth v. Boyd, 923 A.2d 513,
514 n.1 (Pa. Super. 2007).

                                             -3
J   -S43020-19


            Shields[,] was not ineffective when he failed to object to []
            Appellant's two cases being tried together which resulted in
            unfair prejudice from the jury that would not have occurred
            had the cases been severed?

        3   Whether the [PCRA c]ourt committed reversible error when it
            concluded that Appellant's trial counsel[,] attorney Cal
            Shields[,] was not ineffective when he failed to request a
            mistrial the second time he objected to the prosecution's
            closing argument?
Appellant's Brief at 5.

        Before addressing the merits of Appellant's claims, we consider whether

he has properly preserved them.         This Court's review indicates that the Brief

Appellant submitted to this Court fails to conform to the basic rules of

appellate advocacy.        Appellant's Brief does not include   a   copy of Appellant's

Rule 1925(b) Statement or PCRA court's Opinion. See Pa.R.A.P. 2111. Most

notably, although Appellant has raised three separate allegations of his trial

counsel's ineffectiveness, his Appellant's Brief contains only one argument

section, which is devoid of any citation to case law or to the record. See

Pa.R.A.P. 2119 ("The argument shall be divided into as many parts as there

are questions to be argued; and shall have at the head of each part --in

distinctive type or   in   type distinctively displayed --the particular point treated

therein, followed by such discussion and citation of authorities as are deemed

pertinent"); Appellant's Brief at 9-13. "The Rules of Appellate Procedure state

unequivocally that each question an appellant raises is to be supported by

discussion and analysis of pertinent authority." Eichman v. McKeon, 824
A.2d 305, 319 (Pa. Super. 2003) (citations omitted).            Furthermore, "[w]hen

issues are not properly raised and developed in briefs, when the briefs are

                                           - 4 -
J   -S43020-19



wholly inadequate to present specific issues for review[,]   a   Court will not

consider the merits thereof." Branch Banking and Trust v. Gesiorski, 904
A.2d 939, 942-43 (Pa. Super. 2006) (citations omitted).

        Accordingly, we dismiss the appeal due to the substantial briefing

defects in Appellant's Brief, which hampered our ability to conduct meaningful

appellate review. See Pa.R.A.P. 2101.

        Appeal dismissed. Jurisdiction relinquished.




Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 08/13/2019




                                       -5